Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/31 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzman et al, U.S. Patent Application Publication No. 2004/0249066 in view of Reinhardt, U.S. Patent No. 3,948,600.  Heinzman discloses a crosslinking system for use in a polymer composition which comprises a hydroxyl polymer. With regard to the claims as amended 7/30/20,  the hydroxyl polymer can be a starch or starch derivative.  See paragraphs 0102-0103.   The crosslinking system can comprise ammonium sulfonate salts as crosslinking facilitators and imidazolidinone as a crosslinking agent.   See paragraph 0051-0059 and paragraph 0201-0202.    The crosslinking system can be added to the polymer melt which meets the claims as amended 12/3/19.  See abstract.  The crosslinking system further comprises crosslinking agents.  See examples at paragraph 0169.  The melt can be formed into fibers and used to form nonwoven fabrics and single or multi-ply sanitary products.  See paragraph 0027.  The . 
With regard to the claims as amended 3/30/21, Heinzman teaches curing the fibrous structure at temperatures of 110-215 degrees C.  See paragraph 0079.  
With regard to the claims as amended 1/7/19, Heinzman clearly teaches crosslinking the hydroxyl polymer containing fibers themselves.  See paragraph 0014.  
Heinzman differs from the claimed invention because it does not disclose the particular ammonium sulfonate salts claimed.  
However, Reinhardt discloses that in addition to the ammonium sulfonate salts disclosed by Heinzman, that ammonium methane sulfonate, the ammonium salt of methane sulfonic acid, is useful for facilitating crosslinking.  See col. 2, lines 36-60.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed ammonium methane sulfonate as a crosslinking facilitator in the invention of Heinzman, in view of the fact that Reinhardt teaches that in addition to the salts disclosed by Heinzman, that ammonium methane sulfonate was also useful as a crosslinking facilitator.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzman et al, U.S. Patent Application Publication No. 2004/0249066 in view of Reinhardt, U.S. Patent No. 3,948,600 and further in view of Cabell et al, U.S. Patent Application Publication No. 2007/0039704.
Heinzman discloses filaments comprising hydroxyl polymers which can be incorporated into various wipes and hygiene articles as set forth above.
Heinzman does not disclose the particularly claimed structure of the claimed filaments, a scrim and an additive such as naturally occurring fibers.
However,  Cabell discloses a nonwoven structure which comprises a plurality of plies made from fibrous elements formed from hydroxyl polymers.  See page 5, lines 14 – page 6, line 12.  The plies can further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The solid additive can be within or on top of a ply or between plies.  One of the plies can correspond to the claimed scrim.  See page 20, line 26 - page 21, line 15 and figures.  Therefore, it would have been  obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed the fibrous elements of Heinzman into a tissue as taught by Cabell in view of the teaching of Heinzman that the fibers of Heinzman can be formed to provide additional properties to fibers and fibrous structures comprising the fibers by selecting the particular additives which are incorporated into the polymer melt from which the fibers are formed.
Applicant's arguments 7/13/21 have been fully considered but they are not persuasive.
Applicant argues that the Heinzman’s crosslinking facilitators which are discussed in the background of the invention section of the present  application, exhibit various negatives that were overcome by the present invention as claimed in claims 1 and 20.  However, while the background refers to ammonium salts generally, it does not refer to the ammonium alkyl sulfonate salts.  Since Reinhardt teaches both ammonium salts and ammonium alkyl sulfonate salts, the person of ordinary skill would have had at least a motivation to employ an ammonium alkyl sulfonate to see if the ammonium alkyl sulfonate provided better, worse, or the same types of results as the other crosslinking facilitators discussed in the background of the invention section.  Further, Reinhardt employs an ammonium alkyl sulfonate salt as a satisfactory crosslinking facilitator in example 4.  
Further, with regard to the temperature at which curing takes place, Heinzman already teaches curing at temperatures of 110-215 degrees Celsius and employs some of the same crosslinking 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789